Citation Nr: 0417981	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-03 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1986, for the award of service connection for residuals of 
frostbite of the left lower extremity and right above-the-
knee amputation.

(The issue of entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
or special home adaptations will be addressed in a separate 
decision).


REPRESENTATION

Veteran represented by:	Glenn R. Bergmann, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945, and was a prisoner of war from February 1944 to 
March 1945.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that decision, the RO denied an 
effective date earlier than June 12, 1987, for the award of 
service connection for residuals of frostbite of the left 
lower extremity and right above-the-knee amputation.  The 
veteran duly appealed the RO's decision to the Board.  

In a September 2002 decision, the Board assigned an earlier 
effective date of October 1, 1986, for the award of service 
connection for residuals of frostbite of the left lower 
extremity and right above-the-knee amputation.  The veteran 
duly appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  

While the matter was pending at the Court, the veteran's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Remand.  In an August 2003 order, Court granted the motion, 
vacated the Board's September 2002 decision, and remanded the 
matter to the Board for action consistent with the August 
2003 Joint Motion.  In February 2004, the Board remanded the 
matter to the RO for due process considerations.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

At a May 2004 Board videoconference hearing, the veteran 
appeared to raise the issue of clear and unmistakable error 
in prior Board decisions denying service connection for 
residuals of frostbite of both feet.  The veteran's attorney 
was not in attendance at the hearing, nor has a written 
motion been submitted in compliance with 38 C.F.R. § 20.1404 
(2003), and as amended at 67 Fed. Reg. 46,869-70 (July 17, 
2002).  Thus, the veteran is advised that if he wishes to 
pursue this matter, he should carefully review the Board's 
Rules of Practice on clear and unmistakable error set forth 
at 38 C.F.R. 20.1400 et. seq., and/or seek the assistance of 
his attorney in filing such a motion.  The Board must dismiss 
without prejudice any motion which fails to comply with the 
Rules of Practice.

Here, the Board notes that the issue of clear and 
unmistakable error is not inextricably intertwined with the 
issue on appeal of entitlement to an earlier effective date 
because the two issues are addressed under different 
provisions of the law, and adjudication of one issue would 
have no legal impact on adjudication of the other.  See Flash 
v. Brown, 8 Vet. App. 332 (1995) (claims to reopen based on 
new and material evidence and claims of clear and 
unmistakable error are mutually exclusive means of 
determining an effective date).  Thus, the Board will proceed 
with consideration of this appeal.  The veteran is advised 
that the Board places no time limit on filing a clear and 
unmistakable error review motion, and he and his attorney may 
do so at any time.


FINDINGS OF FACT

1.  In a final July 1969 decision, the Board denied service 
connection for residuals of frostbite of both feet.

2.  In a final October 1972 decision, the Board determined 
that new and material evidence had not been received to 
reopen the claim for service connection for residuals of 
frostbite of both feet.

3.  On April 24, 1981, the RO received the veteran's request 
to reopen the claim of service connection for residuals of 
frostbite of both feet.

4.  Effective October 1, 1986, organic residuals of frostbite 
was added to the list of diseases subject to presumptive 
service connection for prisoners of war.

5.  In a January 1990 decision, the Board granted service 
connection for residuals of frostbite of the left lower 
extremity and right above-the-knee amputation, apparently 
based on the liberalizing regulation as well as new and 
material evidence.  


CONCLUSIONS OF LAW

1.  The July 1969 Board decision denying service connection 
for residuals of frostbite of both feet, and the October 1972 
Board decision denying reopening of the claim of service 
connection for residuals of frostbite, are final.  38 
U.S.C.A. § 4004(b) (currently 38 U.S.C.A. § 7104 (West 
2002)); 38 C.F.R. § 19.104 (currently 38 C.F.R. § 20.1100 
(2003)).

2.  The criteria for an effective date of April 21, 1981, but 
no earlier, for the award of service connection for residuals 
of frostbite of the left lower extremity and right above-the-
knee amputation have been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a February 2004 letter, 
the RO notified the veteran and his attorney of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This letter also generally advised the veteran to identify 
any other evidence or information which he felt would support 
his claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Here, it is noted that the veteran did not receive a VCAA 
notice regarding the earlier effective date issue prior to 
the initial rating decision denying the claim.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  The VCAA notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The veteran is represented 
by counsel and has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Indeed, after he was provided with 
the February 2004 VCAA notice, the veteran attended an 
informal conference with a Decision Review Officer in March 
2004, as well as provided testimony at a May 2004 Board 
hearing.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, as are all relevant VA and private medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  There is no 
indication of any outstanding pertinent evidence, nor is 
there any indication that outstanding Federal department or 
agency records exist that should be requested.  38 U.S.C.A. § 
5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2003).  In addition, given the nature of this case, it is 
clear that a medical examination or opinion is not necessary 
to decide the issue on appeal.  See 38 C.F.R. §§ 3.159(c)(4), 
3.655 (2003).  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  It is noted that neither the veteran nor his 
attorney has contended otherwise.  Given the facts of this 
case, therefore, the Board concludes that there is no 
reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  

I.  Factual Background

In a July 1969 decision, the Board denied service connection 
for residuals of frozen feet.  At that time, the evidence of 
record included of the veteran's application for benefits, 
the service medical records, VA examination reports, private 
medical records, a magazine article, and lay statements.  

In reaching its decision, the Board noted that examination at 
the time of the veteran's discharge from service was 
essentially within normal limits with respect to the 
veteran's feet and cardiovascular system.  It was further 
noted that medical examinations conducted in 1946, 1947, and 
1949 had failed to disclose the residuals of frozen feet.  
The Board specifically considered lay statements from the 
veteran's fellow servicemen attesting that he had had swollen 
and blue feet while a prisoner of war, and the statement from 
his private physician attributing the veteran's current 
disability to in-service frostbite, but found that such 
evidence did not outweigh the contemporaneous medical 
evidence of record, such as examinations in 1946, 1947, and 
1949, which showed no residuals of frozen feet.  Based on the 
foregoing, the Board determined that service connection for 
residuals of frostbite and thromboangiitis obliterans was not 
warranted.  That decision is final.  38 U.S.C. § 4004(b) 
(1964); 38 C.F.R. § 19.104 (1969).  

The veteran thereafter requested reopening of his claim in 
October 1970.  In an October 1972 decision, the Board 
determined that there was no new factual basis to demonstrate 
entitlement to service connection for residuals of frozen 
feet.  At that time, the evidence of record consisted of the 
evidence that was previously of record at the time of the 
July 1969 Board decision, as well as the veteran's petition 
to reopen, additional private medical records, and an 
independent medical expert opinion solicited by the Board.  

In its decision, the Board considered a statement from the 
veteran's private physician indicating that the veteran had 
undergone a right leg amputation as the result of frostbite 
or thromboangiitis obliterans and that is was his impression 
that the amputation was the result of frostbite during the 
veteran's time as a prisoner of war.  The Board also 
considered independent medical expert opinion which indicated 
that while the veteran may have had frostbite in service, 
there was no evidence that he had any residual effects of 
frostbite thereafter; the medical expert explained that the 
residuals usually consisted of cold sensitivity and other 
sympathetic nerve factors, which were not shown in the 
veteran's medical records.  The independent medical expert 
further explained that there was no evidence in his own 
experience or in the vascular texts that there was any 
etiological relationship between frostbite and thrombo-
angiitis obliterans.  After considering the evidence of 
record, the Board determined that the evidence received since 
the prior Board denial did not show that the veteran had 
residuals of frozen feet, that thromboangiitis obliterans was 
incurred in or aggravated by service, or that thromboangiitis 
obliterans was manifest to a compensable degree within one 
year following the veteran's service.  Based on the 
foregoing, the Board determined that there was no new factual 
basis to demonstrate entitlement to service connection for 
residuals of frozen feet, including thromboangiitis 
obliterans.  That decision is final.  38 U.S.C. § 4004(b) 
(1970); 38 C.F.R. § 19.104 (1972).  

On April 14, 1981, the veteran again submitted a claim of 
service connection for residuals of frostbite of the feet.  
In a May 1981 letter, the RO advised the veteran and his 
then-representative that his claim had been denied absent new 
and material evidence.  He was advised that he may reopen his 
claim at any time by submitting evidence showing that such 
disability was incurred during active service.  

The following month, the veteran indicated that he disagreed 
with the RO's decision because the evidence already of record 
supported service connection for residuals of frostbite.  In 
a July 1981 letter, the RO explained that because the Board 
had previously considered all of the evidence of record, 
further appeal action was not warranted.  

In September 1983, the veteran's congressman submitted a 
letter from the veteran, which indicated that the veteran was 
seeking service connection for residuals of frostbite of the 
feet.  In a September 1983 rating decision, the RO denied 
service connection for frostbite.  In a letter dated later in 
September 1983, the RO notified the veteran that the 
additional evidence that he had submitted did not contain new 
and material evidence which would warrant the reopening of 
his claim for frostbite and concluded that the request to 
reopen the claim for service connection for frostbite was 
denied.  The RO provided the veteran with a copy of his 
appellate rights, but he did not express disagreement within 
one year of the RO's decision.  

In June 1987, the veteran, through his accredited 
representative, again submitted an application to reopen the 
claim for service connection for residuals of frostbite.  In 
an August 1987 determination, the RO denied the claim.  The 
veteran disagreed with the RO's decision in December 1987, a 
statement of the case was issued to him in June 1988, and the 
veteran submitted a substantive appeal later that month.  

Prior to issuing a decision in the veteran's appeal, the 
Board solicited an independent medical expert opinion, which 
provided a nexus between the veteran's right above-the-knee 
amputation and left lower extremity disability and the 
frostbite he experienced as a prisoner of war.  In addition, 
the Board noted that since its 1972 decision, the law had 
been amended to provide service connection for organic 
residuals of frostbite for former prisoners of war who were 
interned in climatic conditions consistent with the 
incurrence of frostbite.  Based on the foregoing, in a 
January 1990 decision, the Board reopened the veteran's claim 
and awarded service connection for residuals of frostbite.  

In a February 1990 rating decision, the RO effectuated the 
Board's decision and awarded service connection for right 
above-the-knee amputation and residuals of frostbite of the 
left lower extremity, effective June 12, 1987, the date the 
RO determined that the veteran's most recent application to 
reopen had been received.  

In an August 2001 statement, the veteran argued that he was 
entitled to an effective date for the award of service 
connection for residuals of frostbite from the date of his 
first application for that disability.  In a December 2001 
rating decision, the RO denied his claim for an effective 
date earlier than June 12, 1987, for the award of service 
connection for residuals of frostbite of the left lower 
extremity and a right above the knee amputation, finding that 
all previous decisions had been final.  

II.  Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2003).

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2003).

The effective date of award of compensation based on change 
of law or administrative issue shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  If a claim is 
reviewed on the initiative of VA within one year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within one year from that date, benefits 
may be authorized from the effective date of the law or VA 
issue.  If a claim is reviewed on the initiative of VA more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of administrative determination of 
entitlement.  If a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (1) - 
(3) (2003).

III.  Analysis

The veteran maintains that he is entitled to an effective 
date earlier than October 1, 1986, for the award of service 
connection for residuals of frostbite of the left lower 
extremity and right above-the-knee amputation, as he has been 
seeking service connection for those disabilities for 
decades.  

As set forth above, the record confirms that the veteran has, 
indeed, filed numerous claims of service connection for 
residuals of frostbite.  His first claim of service 
connection for that disability was received at the RO in 
September 1967.  That claim, however, was denied by the Board 
in a final July 1969 decision.  

Similarly, the veteran's October 1970 request to reopen his 
claim of service connection for residuals of frostbite was 
denied by the Board in a final October 1972 decision.  Absent 
a showing of clear and unmistakable error, the Board's July 
1969 and October 1972 decisions are final and are not subject 
to revision on the same factual basis.  

In a statement received at the RO on April 24, 1981, the 
veteran again requested reopening of his claim.  There is no 
indication of record, nor does the veteran contend, that 
there was a pending claim of service connection for frostbite 
prior to that time.  

In response to the veteran's claim, in a May 1981 letter, the 
RO notified him that his claim had been denied because new 
and material evidence had not been received.  The veteran was 
advised that he could reopen his claim at any time by 
submitting evidence showing that his claimed frostbite 
residuals were incurred during active service.  In a June 
1981 statement, the veteran indicated that he disagreed with 
the RO's decision because the evidence already of record 
supported service connection for residuals of frostbite.  

VA regulations provide that any written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement; no special wording is required.  38 C.F.R. § 
20.201 (2003); see also Tomlin v. Brown, 5 Vet. App. 355 
(1993).

Affording him the benefit of the doubt, the Board finds that 
the June 1981 letter from the veteran can be liberally 
construed as a notice of disagreement with the RO's May 1981 
determination.  The correspondence is in writing; it 
expresses dissatisfaction with the adverse decision, and was 
timely filed within the requisite one-year time period.  38 
C.F.R. §§ 20.302 (2003).  As he initiated a timely appeal, 
under applicable regulations, the RO should have issued a 
statement of the case as to that issue.  See 38 C.F.R. § 
20.200 (2003).  Since it did not do so immediately, the 
veteran's appeal remained pending.  

As set forth above, the record shows that the RO reconsidered 
and denied the veteran's claim in August 1987.  The RO 
accepted a December 1987 letter from the veteran as a notice 
of disagreement, he was issued a statement of the case in 
June 1988, and a substantive appeal was received the 
following month.  

Based on the facts set forth above, for purposes of this 
decision, the Board finds that the veteran's claim to reopen 
was received at the RO on April 24, 1981.  As detailed above, 
this claim remained pending, until it was finally granted by 
the Board in a January 1990 decision.  

Again, the law provides that the effective date of an award 
of compensation based a claim reopened after a final 
adjudication shall not be earlier than the date of receipt of 
application therefor.  38 38 C.F.R. § 3.400(q)(1)(ii) (2003).  
In addition, the effective date of an award of compensation 
based on change in law or administrative issue shall not be 
earlier than the effective date of the act or administrative 
issue.  38 C.F.R. § 3.114(a) (1) - (3) (2003).

In this case, it is unclear from the Board's January 1990 
decision whether the award of service connection for 
residuals of frostbite of the left lower extremity and right 
above-the-knee amputation was based on the liberalizing 
regulation or whether it was based on new and material 
evidence.  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

In this case, the Board finds that application of the 
effective date regulations pertaining to the receipt of new 
and material evidence result in a more favorable outcome to 
the veteran.  Applying those provisions, an effective date of 
April 24, 1981, is warranted.  Were the Board to apply the 
effective date provisions pertaining to awards based on 
liberalizing administrative issues, however, an effective 
date of October 1, 1986, would result.  Affording the veteran 
every benefit of the doubt, therefore, the Board finds that 
an effective date of April 24, 1981, is warranted.  Absent a 
showing of clear and unmistakable error, the Board can find 
no legal basis for an earlier effective date.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date of April 24, 1981, for the 
award of service connection for residuals of frostbite of the 
left lower extremity and right above-the-knee amputation is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



